IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                        Docket Nos. 42810/42811/42812/42813/42814

STATE OF IDAHO,                               )    2016 Unpublished Opinion No. 520
                                              )
       Plaintiff-Respondent,                  )    Filed: May 5, 2016
                                              )
v.                                            )    Stephen W. Kenyon, Clerk
                                              )
JEREMY ORVILLE JOHNSON,                       )    THIS IS AN UNPUBLISHED
                                              )    OPINION AND SHALL NOT
       Defendant-Appellant.                   )    BE CITED AS AUTHORITY
                                              )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Joel E. Tingey, District Judge.

       Orders denying I.C.R. 35 motions for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       In docket number 42810, Jeremy Orville Johnson pled guilty to injury to jail, Idaho Code
§ 18-718, and the district court imposed a unified sentence of three years with one year
determinate, suspended the sentence, and placed Johnson on supervised probation. In docket
number 42811, Johnson pled guilty to possession of methamphetamine, I.C. § 37-2732(c)(1), and
the district court imposed a concurrent unified sentence of seven years with two years
determinate, suspended the sentence, and placed Johnson on supervised probation.          After
Johnson violated his probation, the district court continued his supervised probation.
Subsequently, Johnson again violated his probation and the district court revoked his probation



                                               1
and ordered his underlying sentences executed. Johnson filed Idaho Criminal Rule 35 motions
for reduction of his sentences and both motions were denied by the district court.
       In docket numbers 42812, 42813, and 42814, Johnson pled guilty to one count of
delivery of methamphetamine in each case. The district court sentenced Johnson to concurrent
unified sentences of twenty-five years with eight years determinate. Johnson filed I.C.R. 35
motions for the reduction of his sentences, which the district court denied. Johnson appeals
asserting that the district court abused its discretion by denying his Rule 35 motions.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Johnson’s Rule 35 motions, we conclude
no abuse of discretion has been shown. Therefore, the district court’s orders denying Johnson’s
Rule 35 motions are affirmed.




                                                 2